DETAILED ACTION

Claim Status
Claims 1-21 is/are pending.
Claims 1-21 is/are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Provisional Application No. 62/629,380, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
 	Provisional Application No. 62/629,380 (filed 02/12/2018) only provides support for the closed range of “10 to 30 phr TiO2” and therefore fails to provide support for the open-ended range of “at least 10 phr” for TiO2, while PCT/US19/17404 (filed 02/10/2019) has support for open-ended range of “at least 10 phr” for TiO2. Therefore:
 		claims 1-2, 7-20 have an effective filing date of 02/10/2019, and
 		claims 3-6 have an effective filing date of 02/12/2018.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 4-6 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for: (i) a limited range of polymeric film compositions; and (ii) a limited range of discoloration inhibiting additive packages; does not reasonably provide enablement for: (i) the entire recited compositional range of polymeric film compositions; and (ii) the entire recited compositional range of discoloration inhibiting additive packages.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
 	The propriety of a rejection based upon the scope of a claim relative to the scope of the enablement concerns (1) how broad the claim is with respect to the disclosure and (2) whether one skilled in the art could make and use the entire scope of the claimed invention without undue experimentation.  See MPEP 2164.08.  The disclosure as originally filed does not enable one of ordinary skill in the art to make: (i) a polymeric film providing an outer surface substantially free of discoloration from chromophores generated by Streptoverticillium reticulum bacteria (claims 4, 6); and (ii) an additive package consisting essentially of polymer plasticizer, TiO2 and antioxidant (claims 2, 5) which inhibits discoloration in general; over the entire scope of the present claims without undue experimentation.
MPEP 2164.01(a)  Undue Experimentation Factors [R-08.2012]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
       
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) The breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) The nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) The state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) The level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) The level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) The amount of direction provided by the inventor; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) The existence of working examples; and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(H) The quantity of experimentation needed to make or use the invention based on the
 content of the disclosure. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (reversing the PTO’s determination that claims directed to methods for detection of hepatitis B surface antigens did not satisfy the enablement requirement). In Wands, the court noted that there was no disagreement as to the facts, but merely a disagreement as to the interpretation of the data and the conclusion to be made from the facts. In re Wands, 858 F.2d at 736-40, 8 USPQ2d at 1403-07. The Court held that the specification was enabling with respect to the claims at issue and found that "there was considerable direction and guidance" in the specification; there was "a high level of skill in the art at the time the application was filed;" and "all of the methods needed to practice the invention were well known." 858 F.2d at 740, 8 USPQ2d at 1406. After considering all the factors related to the enablement issue, the court concluded that "it would not require undue experimentation to obtain antibodies needed to practice the claimed invention." Id., 8 USPQ2d at 1407.

 	In particular, with respect to Wand factor (A) the claims are relatively broad -- for example, but not limited to: 
• claims 2, 4-6 do not contain clear limitations on the amount of polymeric plasticizer;

• claims 2, 4-6 do not contain any limitations on the type of polymeric plasticizer;

• claims 2, 4-6 do not contain any limitations on the type of chlorinated resin;

• claims 2, 4-6 do not contain any limitations on the type of antioxidant;

• claims 2, 4-6 do not contain any limitations on the type and/or size of titanium dioxide; 

• claim 2, 5 do not contain any limitations on the type or source of discoloration being inhibited; etc.

	With respect to Wand factors (B)-(E), Applicant asserts that the claimed combination of polymeric plasticizer, titanium dioxide, and antioxidant provides chlorinated resins with resistance to discoloration from chromophores generated by Streptoverticillium reticulum bacteria, which cannot be effectively achieved by one of ordinary skill in the art with known methods, even with the use of known anti-microbial or anti-bacterial agents. 
	With respect to Wand factors (F)-(G), the disclosure as originally filed only discloses a single polymeric film composition and a single additive package which exhibit: (1) the recited absence of discoloration caused by chromophores generated by Streptoverticillium reticulum bacteria (claim 4, 6); and (2) the recited inhibition of discoloration in general (claim 2, 5).
	With respect to Wand factor (H), in view of Applicant’s statements in the Specification with respect to the criticality of combining polymeric plasticizer, titanium dioxide, and antioxidant, it is the Examiner’s position that undue experimentation would be required to achieve: (1) the recited absence of discoloration caused by chromophores generated by Streptoverticillium reticulum bacteria (claim 4, 6); and (2) the recited inhibition of discoloration in general (claim 2, 5); using polymeric films (claims 4, 6) and additive packages (claims 2, 5) which are encompassed by the present claims, but are substantially different from those used in the Examples in the specification.
 	The disclosure as originally filed only discloses achieving the recited absence of discoloration caused by chromophores generated by Streptoverticillium reticulum bacteria using a single example of polymeric film containing: 
(a) 100 pbw PVC; 

(b) 94 pbw adipic acid polyester plasticizer (not clearly identified, but presumably the ADK CIZER PN-310 described in Tables 1-2); 

(c) 34 pbw titanium dioxide (two types, with the size of the first type of titanium dioxide being unspecified and with the size and type of the second titanium dioxide being unspecified); and 

(d) 1.6 pbw sterically hinder phenol antioxidant (not clearly identified, but presumably the IRGONIX 1010 described in Tables 1-2).

This results in a single example of a discoloration-inhibiting additive package containing (per 100 pbw PVC):
(b) 94 pbw adipic acid polyester plasticizer (not clearly identified, but presumably the ADK CIZER PN-310 described in Tables 1-2); 

(c) 34 pbw titanium dioxide (two types, with the size of the first type of titanium dioxide being unspecified and with the size and type of the second titanium dioxide being unspecified); and 

(d) 1.6 pbw sterically hinder phenol antioxidant (not clearly identified, but presumably the IRGONIX 1010 described in Tables 1-2).

The Examiner has reason to believe that: (1) the ability to resist discoloration caused by chromophores generated by Streptoverticillium reticulum bacteria (claim 4, 6); and (2) ability to inhibition of discoloration in general (claim 2, 5); would be materially affected would be materially affected by: (i) the type of chlorinated resin; (ii) the type and amount of polymeric plasticizer; (iii) the type and amount of titanium dioxide; (iv) the type and amount of antioxidant; and/or (v) the presence and amount of other materials.
 	Applicant has not provided persuasive objective evidence that: (1) the recited absence of discoloration caused by chromophores generated by Streptoverticillium reticulum bacteria (claim 4, 6); and (2) the recited inhibition of discoloration in general (claim 2, 5); is obtainable with:
(a) different types of chlorinated resins (e.g., vinylidene chloride-based resins; chlorinated polyolefins; (meth)acrylic resins containing chlorine-containing comonomers; etc.); 

(b) different types of polymeric plasticizer (e.g., natural rubbers; thermoplastic styrene-based or polyester-based or urethane-based or polyamide-based or polyolefin-based elastomers, etc.) in different amounts (e.g., 10 pbw or 25 pbw or 50 pbw or 70 pbw or 100 pbw, etc.);

(c) different types of titanium dioxide (e.g., anatase type) with different sizes and/or aspect ratios in different amounts (e.g., 10 pbw or 20 pbw or 40 pbw or 50 pbw or 100 pbw, etc.);

(d) different types of antioxidants (e.g., other sterically hindered phenols; hindered amines; phosphorus-based; sulfur-based; etc.) in different amounts (0.1 pbw or 1 pbw or 5 pbw or 10 pbw, etc.);

(e) non-trivial amounts of other materials (e.g., different resins; different monomeric and/or polymeric plasticizers; different inorganic or organic fillers; different inorganic or organic coloring agents; other types of additives, etc.);

without undue experimentation, particularly in view of the statements in the disclosure as originally filed with respect to the unexpected effect of using a combination of polymeric plasticizer, titanium dioxide, and antioxidant on discoloration. 
 	In view of the above, the disclosure as originally filed does not enable one of ordinary skill in the art to make: (i) a polymeric film providing an outer surface substantially free of discoloration from chromophores generated by Streptoverticillium reticulum bacteria (claims 4, 6); and (ii) an additive package consisting essentially of polymer plasticizer, TiO2 and antioxidant (claims 2, 5) which inhibits discoloration in general; over the entire scope of the present claims 2, 4-6 without undue experimentation.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claims 1, 3 are vague and indefinite because the phrase “effective amount of a polymeric plasticizer” fails to adequately specify what type of function or effect is to be achieved? (e.g., plasticization?  discoloration resistance?  barrier to chromophores? etc.).
 	Claims 1, 3, 18-19 are vague and indefinite because it is unclear what constitutes the “hundred parts” of the term “phr” (i.e., parts per hundred of what material?).  Although the specification states the “phr” is defined as “(parts per hundred parts resin), the claims do not adequately specify whether the “resin” refers back to “at least one chlorinated resin” or to some other resin component.
	Claims 2, 4-17, 20-21 are dependent on one or more of the above claims and therefore incorporate the above-described indefinite subject matter.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 3, 7-14, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	SUZUKI (US 2005/0106967),
	in view of KO ET AL (US 2002/0187341),
 	and in view of IRGANOX 1010,
	and GOSSE ET AL (US 2005/0020718).
 	SUZUKI ‘967 discloses a stainproof, waterproof sheet comprising:
(a) a base fabric (corresponding to the recited “substrate”);

(b) a waterproof resin layer (corresponding to the recited “first layer” of the recited “polymeric film”) comprising:

(i) a synthetic resin (e.g., polyvinyl chloride (PVC); chlorinated polyolefins; acrylic-vinyl chloride copolymers; etc.);

(ii) a plasticizer (e.g., polyester plasticizers derived from dicarboxylic acids (e.g., adipic acid, etc.) and diols, with a molecular weight of 600 or more; etc.);

(iii) other additives -- for example, but not limited to, antioxidants (e.g., hindered phenols, etc.), fillers, coloring agents (e.g., titanium oxide, etc.); etc.);

(c) a stainproof layer (corresponding to the recited “second layer” of the recited “polymeric film”) comprising:

(i) a synthetic resin (e.g., PVC, acrylic-vinyl chloride copolymers; etc.);

(ii) additives -- for example, but not limited to, fillers (e.g., titanium oxide, etc.); coloring agents; etc.).

The multilayer sheet can be formed by: (i) applying the composition forming the waterproof resin layer on the base fabric; and (ii) applying the composition forming the stainproof layer. (entire document, e.g., paragraph 0001-0002, 0044-0046, 0048, 0050, 0057-0058, 0060, 0065, 0082, 0087, 0092, 0097, 0102, 0108, 0152-0153, etc.).  However, the reference does not specifically mention amounts of titanium dioxide or antioxidants.
 	KO ET AL ‘341 discloses that it is well known in the art to incorporate polymeric plasticizers with glass transition temperature (Tg) of -18 ºC or less in typical amounts of 3-35 parts per 100 parts vinyl halide polymer (e.g., polyvinyl chloride, etc.) in order to provide flexibility and/or elasticity.  The reference further discloses that it is well known in the art that the low Tg polymeric plasticizers can be used in combination with other polymeric plasticizers (e.g., adipate-based polyester, etc.).  The reference further discloses that it is well known in the art to utilize commercially available hindered phenolic antioxidants (e.g., IRGANOX 1010, etc.) in typical, non-limiting amounts of 0.001-0.5 wt% to stabilize and improve the use-life of plasticized PVC materials.  The reference further discloses that is well known in the art to utilize inorganic fillers (e.g., titanium dioxide, etc.) as pigments and/or reinforcing agents for plasticized PVC materials. (paragraph 0008-0009, 0012, 0058-0060, 0062-0063, etc.)
	IRGANOX 1010 provides evidence that IRGANOX 1010 is a sterically hindered, non-discoloring phenolic antioxidant conforming to the formula in claim 17 and having a molecular weight of 1178 g/mol.
 	GOSSE ET AL ‘718 discloses that it is well known in the art to incorporate inorganic fillers (e.g., titanium dioxide, etc.) in typical amounts of up to 150 parts per 100 parts polyvinyl chloride (PVC) (e.g., up to 50 parts per 100 parts PVC in plastisols for coating fabrics for upholstery, synthetic leather, etc.) as reinforcing and/or coloring agents. The reference further discloses that it is well known in the art to use other known additives (e.g., blowing agents, antioxidants, etc.) in plasticized PVC compositions (e.g., containing polymeric plasticizers). (paragraph 0001, 0010-0012, 0017, 0052, etc.)
 	Regarding claim 1, 3, 7, 9-10, 12, 19-20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate one or more known polymeric plasticizers as suggested by KO ET AL ‘341 in the waterproof layer of the sheet of SUZUKI ‘967 in amounts effective to provide the plasticization and/or flexibility and/or elasticity required for specific applications.
 	Further regarding claims 1, 3, 9, 19-20, one of ordinary skill in the art would have incorporated known additives such as titanium dioxide in amounts (e.g., up to 150 parts per 100 parts PVC, as suggested in KO ET AL ‘341) in the waterproof and stainproof layers of the sheet of SUZUKI ‘967 effective to provide the degree of reinforcement and/or coloration required for specific applications.
	Further regarding claims 1, 3, 9, 15-20, one of ordinary skill in the art would have incorporated known additives such as commercially available sterically hindered phenolic antioxidants (e.g., IRGANOX 1010, etc., as suggested in KO ET AL ‘341) in the waterproof and stainproof layers of the sheet of SUZUKI ‘967 in amounts (e.g., but not limited to, 0.001-0.5 wt%, etc., as suggested in KO ET AL ‘341) effective to provide the degree of stabilization and protection required for specific applications. 
 	Further regarding claim 3, one of ordinary skill in the art would utilized the sheet of SUZUKI ‘967 as protective coverings for conventional upholstery components (as suggested by GOSSE ET AL ‘718) (e.g., seat cushions, etc.) in order to provide a moisture-resistant, stain-resistant covering for vehicle and/or outdoor seating.
 	Regarding claim 8, one of ordinary skill in the art would have utilized known thermoplastic PVC resins in the waterproof layer and the stainproof layer of the sheet of SUZUKI ‘967 in order to facilitate thermal fusion (e.g., for bonding or forming seams, etc.), thermoforming, and/or embossing (e.g., to imitate natural leather, etc.).
 	Regarding claim 11, since PVC has a typical Tg above 70 ºC, one of ordinary skill in the art would have utilized polymeric plasticizers with low Tg values (e.g., less than -18 ºC as suggested by KO ET AL ‘341) in order to provide the desired degree of flexibility and/or elasticity required for specific applications (e.g., upholstery, etc.).
	Regarding claim 13, one of ordinary skill in the art would have omitted the use of known monomeric plasticizers such as phthalates or terephthalates in the waterproof layer and optionally the stainproof layer in the sheet of SUZUKI ‘967 in order to minimize loss of said plasticizers during usage, since it is well known in the art that polymeric plasticizers have reduced volatility and a reduced tendency to migrate compared to monomeric plasticizers.
 	Regarding claim 14, one of ordinary skill in the art would have incorporated effective amounts of known PVC additives such as blowing or foaming agents (as suggested in GOSSE ET AL ‘718) in the waterproof layer in the sheet of SUZUKI ‘967 in order to form a closed cell foam layer in order to provide an aesthetically appealing resilient layer (e.g., for synthetic leather-like products, etc.) that still remains waterproof.

Claims 10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
  	SUZUKI (US 2005/0106967), in view of KO ET AL (US 2002/0187341), and in view of IRGANOX 1010, and GOSSE ET AL (US 2005/0020718),
 	 	as applied to claims 1, 10, 12 above, 
and further in view of DAVIS ET AL (US 4,401,720).
 	DAVIS ET AL ‘720 discloses that it is well known in the art to use known and/or commercially available polymeric plasticizers (e.g., polyesters such as poly(2,2,4-trimethyl-1,3-pentanediol adipate); poly(2,2-dimethyl-1,3-propanediol adipate); etc.) with typical molecular weights of 800-7,000 as plasticizers for polyvinyl chloride (co)polymers used for coating fabrics (e.g., for automotive seating fabrics, etc.).  (line 16-25, col. 1; line 1-16, 20-23, 58-53, col. 2, etc.) 
 	Regarding claim 10, 12, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate one or more known polymeric polyester plasticizers as suggested by DAVIS ET AL ‘720 in the waterproof layer of the sheet of SUZUKI ‘967 in amounts effective to provide the plasticization and/or flexibility and/or elasticity required for specific applications.
 	Further regarding claim 10, while DAVIS ET AL ‘720 does not specify the type of molecular weight for the disclosed polymeric plasticizers, since the number average molecular weight is always smaller than the weight average molecular weight for polymers, the Examiner has reason to believe that the molecular weight of polymeric plasticizers disclosed in DAVIS ET AL ‘720 (regardless of whether it is a number average molecular weight or weight average molecular weight) would at least partially read on the recited weight average molecular weight as recited in claim 10, therefore the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594.

Claims 14, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
  	SUZUKI (US 2005/0106967), in view of KO ET AL (US 2002/0187341), and in view of IRGANOX 1010, and GOSSE ET AL (US 2005/0020718),
 	as applied to claims 1, 10, 12 above, 
 	 	and further in view of KR 101863618B (KIM-KR ‘618B).
 	KIM-KR ‘618B discloses that it is well known in the art to form multilayer polyvinyl chloride (PVC) laminates:
• a base fabric
• a foam layer (e.g., polyvinyl chloride, with a foaming agent and other additives, etc.)
• a surface layer (e.g., polyvinyl chloride, with additives, etc.);
wherein the artificial leather is formed by: 
(i) applying a composition for forming the foam layer is applied to the base fabric layer to form a first laminate; 

(ii) applying a composition for forming the surface layer to the foam layer to form a second laminate;

(iii) applying a surface treatment on the surface layer to form a third laminate;

(iv) heating the third laminate to expand the foam layer;

in order to produce artificial leather sheets and articles with the texture and appearance of natural leather. (paragraph 0006-0007, 0014-0015, 0019, 0022, 0032, 0039, 0047, etc.)
 	Regarding claims 14, 20-21, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a known blowing agent in a PVC layer adjacent to a base fabric and covered by a PVC surface layer as suggested in KIM-KR ‘618B in order to give the sheet of SUZUKI ‘967 a leather-like texture and feel.
 	Regarding claim 21, one of ordinary skill in the art would have utilized a known method of forming a multilayer PVC-coated fabric (e.g., applying a foamable PVC layer to a base fabric, followed by application of a non-foamable PVC layer, then heating the resulting laminate to expand the foamable PVC layer as suggested in KIM-KR ‘618B) in order to produce a sheet of SUZUKI ‘967 having an aesthetically appealing leather-like feel and texture.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	MORSE (US 5,346,755) and MASUHRA ET AL (US 5,183,695) disclose plasticized PVC fabrics.
 	FUJITA ET AL (US 4,781,976) and MASUHRA ET AL (US 5,183,695) disclose foamed PVC fabrics.
 	MARTIN, JR ET AL (US 2009/288359) and COLLE ET AL (US 2011/0021680) and MULLER ET AL (US 3,925,528) disclose plasticized PVC compositions.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen (Vivian.chen@uspto.gov) whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

December 3, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787